Citation Nr: 1200033	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-39 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a compensable rating for a bilateral hearing loss.

4.  Entitlement to an effective date earlier than January 5, 2007, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971, to include combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


FINDINGS OF FACT

1.  On July 30, 2007, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for his claim for an increased rating for his bilateral hearing loss was requested.

2.  On July 30, 2007, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for his claim for an earlier effective date for his grant of service connection for tinnitus was requested.

3.  A February 1990 Board decision denied entitlement to service connection for a left knee disorder.  In the absence of a timely appeal to the United States Court of Appeals for Veterans Claims this decision is final. 

4.  The evidence submitted since the February 1990 Board decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim. 

5.  Chronic residuals of a left knee injury are not due to active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of a claim for an increased rating for bilateral hearing loss, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011). 

2.  The criteria for withdrawal of an appeal of a claim for an earlier effective date for the grant of service connection for tinnitus, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 

3.  The February 1990 Board decision is final.  New and material evidence has been received to reopen a claim for service connection for a left knee disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 

4.  Chronic residuals of a left knee injury were not incurred or aggravated during active service, and arthritis of the left knee may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303  (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In August 2008 correspondence VA provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter provided the appellant with notice how ratings and effective dates are assigned should service connection be granted.  The letter further informed him of the need to submit new and material evidence, the basis for the prior denial, and the evidence necessary to reopen the claim.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment and post service treatment records have been obtained.  He was afforded the opportunity for a personal hearing.  He was seen for VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the Veteran has withdrawn his appeal concerning his claims of entitlement to an initial compensable rating for bilateral hearing loss, and entitlement to an effective date prior to January 5, 2007, for the grant of service connection for tinnitus.  Hence, as to those issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these two appeals and they are dismissed. 

New and Material Evidence

A Board decision is final and not subject to revision on the same factual basis unless a timely appeal is filed with the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7104.    

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108. 

VA must review all the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent). 

In February 1990, the Board denied entitlement to service connection for residuals of a left knee injury, noting that the Veteran's knees were normal on examination, and that the evidence did not show that the Veteran had "residuals of a left knee injury which could be regarded as having been sustained during service."

The then available evidence of record included the Veteran's service personnel records, service treatment records, an August 1988 VA examination, a photograph of the Veteran's knee, and testimony he provided in a March 1989 hearing.

Evidence that has been added to the claims file since the February 1990 Board decision includes additional statements from the Veteran discussing the circumstances that lead to his in-service left knee injury, a September 2008 VA examination which diagnosed mild traumatic arthritis of the left knee, and an October 2008 private physician statement which noted the Veteran had a meniscal tear and arthritis of the left knee.  The private physician additionally noted that a traumatic injury can lead to knee degeneration later in life, a meniscus tear is usually the result of a traumatic incident, a patient may go many years with no debilitating symptoms with a minor tear, while worsening years later and becoming unstable.

The evidence submitted since February 1990 Board decision must be presumed to be credible for purposes of a claim to reopen.  As this evidence raises the possibility of a link between a current left knee disorder and service, the Board finds that the Veteran has submitted new and material evidence.

The claim of entitlement to service connection for residuals of a left knee injury is reopened.  Given that the RO reopened the claim in the November 2008 statement of the case the Board may proceed to consider the merits of the claim without prejudice to the appellant. 

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505   (1992). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

In light of the Veteran's receipt of the Purple Heart medal he is a combat veteran.  As such, he is entitled to application of the provisions of 38 U.S.C.A. § 1154(b).  That statute provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d). 

In Collette, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) articulated a three-step sequential analysis to be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).  Id.  at 392-93.  Initially, VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first step under the statute.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence. 

In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the United States Court of Appeals for Veterans Claims found that, in determining whether documents submitted by a veteran constitute "satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran." 

VA must then determine if the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service," again without weighing the veteran's evidence with contrary evidence.  Collette, 82 F.3d at 392-93.  If these two inquiries are met, VA "shall accept" the veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  At this point, a factual presumption arises that the alleged injury or disease is service-connected.  Id.   

Factual Background

In September 2008, the Veteran asserted that he injured his left knee in service when he was thrown to the ground by a mortar explosion.  He stated he was thrown and landed with his left knee underneath him, and his left foot slid into concertina wire and one of his toes was sliced open.  He reported suffering left knee abrasions, but no serious bleeding.  He reported being taken to a medical detachment for treatment, where he received "cursory care" due to the medical facility's proximity to the line of fire.  

During his March 1989 hearing, the Veteran testified that he was lying in his bunk when the mortar attack happened.  After the first round there was a lull in action, and he ran from his barracks to a bunker.  Unfortunately, as he was waiting to get inside the bunker a mortar exploded.  The appellant stated that the explosion was very close and that shrapnel and rocks hit part of the corner of the building and part of the bunker.  He reported that the speed with which he was running, combined with the concussion of the mortar blast, caused him to fall, resulting in him twisting his left knee and cutting his toe on concertina wire.  The Veteran further explained that a photograph he was providing to VA was taken three weeks after the injury, and showed abrasions to his left knee from where he landed on it.  He stated that after he fell his left knee swelled and that it "did not feel right."  He reported being treated for his toe after the mortar attack because his toe would not stop bleeding.  The appellant stated that the medic who treated him asked if he had injured anything else.  The claimant asserts that he reported also injuring his knee.  When the medic asked him how it felt, the Veteran had replied "not too bad," so the medic had treated him and sent him back to his unit.  

The Veteran denied receiving other in-service treatment for his left knee.  He reported that when he returned to Fort Lewis to be discharged from service he was told if he remarked on any injuries that he had received in service, then he would have to wait a week to several weeks for an examination before he could be discharged.  He stated that since all the returning men wanted to go home to their families, everyone wrote down "I am in excellent health," to avoid being stuck at Fort Lewis awaiting medical examinations.  

Service treatment records include an October 1970 report of treatment for a toe that was injured during a red alert.  He was given medication and a tetanus vaccination.  The appellant's discharge examination was not conducted in a combat environment but rather was conducted in the continental United States.  The examination noted that the appellant had normal lower extremities, and the Veteran himself wrote that he was in "excellent health."

In July 1988, the Veteran was afforded a VA examination and complained of left knee pain.  The examiner noted that the Veteran had "no abnormalities on physical examination ... both knees...appear normal, stable, without external evidence of injury or disorder."

In August 1988, the Veteran underwent a VA orthopedic examination, and he reported injuring his left knee during a mortar attack.  He reported pain, aching, stiffness, and occasional left knee swelling.  The appellant brought along a photograph that was purports to have been taken while on active duty.  It showed an abrasion on the anterolateral side of the left knee.  The examiner noted there was definite crepitus on the grind test, and that x-rays revealed some irregularity of the femoral joint surface and some narrowing of the joint surfaces.  The patellofemoral joint showed some irregularity and there was some early osteophyte formation on the patella.  He was diagnosed with status post sprain of the left knee, and traumatic arthritis of the left knee manifested by crepitus and irregularity seen on the x-ray.  The orthopedist noted that the Veteran had been knocked to the ground during a mortar attack, sprained his left knee at that time, and had since developed some early degenerative joint disease of the left knee.  The examiner noted that the joint disease would progress slowly.

In April 2008, the Veteran sought VA treatment for his left knee.  He stated he had injured his knee in Vietnam and that he had had knee pain, instability, and swelling.  The Veteran stated that his knee had worsened over time and that the instability had reached a degree that he was afraid to carry his grandson, lest his knee give out on him and he drop the child.  He also reported an increase in pain.  

In May 2008, he underwent an MRI which revealed a stress fracture of the tibia, as well as slight medial subluxation of the medial meniscus with a torn posterior horn, and a subacute tear of the anterior cruciate ligament.

In September 2008, the Veteran was afforded a VA examination.  After a physical examination and review of the claims file, the examiner diagnosed minimal to mild traumatic arthritis of the left knee and "functional impairment of the left knee with a normal examination at this time."  In an addendum, the examiner noted that the Veteran did not report a knee injury in service, and that despite a photograph taken of abrasions to the knee, there was "no evidence of a knee injury at that time."  The examiner also noted that there was a long period of a lack of treatment or complaints regarding the Veteran's left knee.  The examiner then opined that it was less likely as not that there was no cause of injury "as a result of the contusion that occurred with his toe."  Then the examiner added another addendum in which he stated that the final diagnosis was "stable knee, normal examination.  No functional impairment demonstrated."

In October 2008, a private physician provided a statement that the Veteran had sought treatment for significant knee pain.  The Veteran related that he had initially developed knee problems after an injury in Vietnam.  The private physician, an orthopedist, reviewed the May 2008 VA MRI and diagnosed a meniscus tear and arthritis of the left knee joint.  Initially, the Veteran was treated with physical therapy.  He eventually underwent surgery in October 2008 "to repair the meniscus tear and clean up the arthritis of the knee."  The physician stated he could not "say when this condition first surfaced," but noted: (1) a meniscus tear is usually the result of a traumatic event and/or degeneration of the knee; (2) a traumatic injury can lead to knee degeneration later in life; (3) a patient can go many years with no debilitating symptoms, and with a minor tear the symptoms may disappear, to recur with overuse; and (4) in the later years, a meniscus tear can worsen and the knee can become unstable.

The Veteran alleges that while serving in Vietnam when he was thrown by the force of a mortar attack, and consequently injured his left knee.  The appellant's description and the October 1970 service medical entry concerning his toe is sufficient to establish the occurrence of the event he describes.  While the appellant was not a combat infantryman, his statements are arguably consistent with the facts and circumstances of his service in Vietnam.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, having applied the first two steps under Collette, a factual presumption arises that the alleged injury is service connected. 

Under the third step in Collette VA is to weigh evidence contrary to that which established the presumption of service connection.  If VA meets its burden of presenting clear and convincing evidence to the contrary, the presumption of service connection is then rebutted.  Collette, 82 F.3d at 393  . 

In this case, the Board finds that the presumption of entitlement to service connection  is rebutted by clear and convincing evidence.  At his February 1971 discharge examination, which was conducted in Ft. Lewis, Washington, and not while engaged in combat, the appellant wrote, "I feel that I am in excellent physical condition.  Since my last physical my physical condition has not changed."  Moreover, physical examination of his lower extremities in 1971 revealed that they were clinically normal.

In light of the foregoing, the Board finds that the Veteran did not sustain a chronic left knee injury while in combat in Vietnam.  The basis for this determination is that the Veteran elected to state that he was in excellent health at his discharge examination; an examination which was not conducted while the appellant was serving in a combat environment.  While the appellant now states that he wrote that statement simply to avoid being held back from discharge, the Board finds that records prepared contemporaneously with service are more credible than arguments prepared in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may be found to affect the credibility of testimony.)  Likewise, while the appellant now reports a history of chronic left knee pain since the injury, the credibility of that statement must be weighed against contemporaneously prepared service treatment records which show exactly the opposite, i.e., that months after leaving the combat zone the Veteran's lower extremities were clinically normal, and he did not report any chronic left knee disorder.

The record also preponderates against finding that arthritis may be presumed to have been incurred in-service.  In this regard, the first evidence of left knee arthritis is the August 1988 VA orthopedist's report which diagnosed traumatic arthritis.  Significantly, x-rays taken during that month revealed no evidence of arthritis, but rather demonstrated bony structures that were within normal limits.  Given that a compensable rating for arthritis requires x-ray evidence of arthritis, 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2011), the clinical evidence shows that compensably disabling arthritis was not present even 17 years after service discharge.  

The Board acknowledges that a private physician has suggested the possibility that the appellant's current left knee disorder is related to service.  Significantly, the United States Court of Appeals for Veterans Claims has held that where a physician is unable to provide a definite causal connection, the opinion on that issue constitutes "what may be characterized as 'non-evidence.'"  See Perman v. Brown, 5 Vet.App. 237, 241 (1993);  (citing Sklar v. Brown, 5 Vet.App. 140, 145-46 (1993); Kates v. Brown, 5 Vet.App. 93, 95 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992)); see also Dyess v. Derwinski, 1 Vet.App. 448, 453-54 (1991).  

Given the foregoing, the Board finds that the preponderance of the most probative and credible evidence is against the Veteran's claim.  Hence, entitlement to service connection for a left knee disorder is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

The claim entitlement to an initial compensable rating for bilateral hearing loss is dismissed.

The claim of entitlement to an effective date prior to January 5, 2007, for the grant of service connection for tinnitus is dismissed.

New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder. 

Entitlement to service connection for residuals of a left injury is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


